DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  11/11/20, 10/14/20 and 07/01/20  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 6 and 9 are objected to because of the following informalities:  the claims lack an ending punctuation.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of U.S. Patent No. 10,721,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are not identical in terms of wording and terminology, the scopes of the claims are the same, and they are not patentably distinct from each other as they are obvious variations of one another.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s)  1, 4 and 7  is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kondo et al. US 2008/0063075.
As to claim 1, Kondo teaches a moving picture coding apparatus for coding a current block, the moving picture coding apparatus comprising: a processor; [fig. 52; ¶ 0344-0345] and a non-transitory memory, wherein the processor performs, using the non-transitory memory, [fig. 52; ¶ 0348] processes including: deriving a first candidate from a first motion vector that has been used to code a first block, the first block being adjacent to the current block; [figs. 3B-4B; fig. 7; fig. 9; fig. 11; ¶ 0020; ¶ 0120; ¶ 0122-0128; ¶ 0131-0139; ¶ 0141-0146; ¶ 0205; ¶ 0296] coding a first index identifying a reference picture selected for coding the current block; [figs. 3B-4B; fig. 7; fig. 9; fig. 11; ¶ 0020; ¶ 0120; ¶ 0122-0128; ¶ 0131-0139; ¶ 0141-0146; ¶ 0205; ¶ 0296] deriving a second candidate having a second motion vector that includes a non- zero value, the non-zero value assigned to the reference picture; [figs. 3B-4B; fig. 7; fig. 9; fig. 11; ¶ 0020; ¶ 0120; ¶ 0122-0128; ¶ 0131-0139; ¶ 0141-0146; ¶ 0205; ¶ 0296] selecting a selected candidate to be used for coding the current block from a plurality of candidates, the plurality of candidates including the first candidate and the second candidate; coding a second index identifying the selected candidate; [abstract; figs. 3B-4B; fig. 7; fig. 9; fig. 11; ¶ 0097-0120; ¶ 0122-0128; ¶ 0131-0139; ¶ 0141-0152; ¶ 0205; ¶ 0296]  and coding the current block using the selected candidate, and the second candidate includes the non-zero value of the reference picture, the reference picture being selected from a plurality of referable reference pictures based on the first index. [figs. 3B-4B; fig. 7; fig. 9; fig. 11; ¶ 0020; ¶ 0120; ¶ 0122-0128; ¶ 0131-0139; ¶ 0141-0146; ¶ 0205; ¶ 0296]
As to claim 4, which is the corresponding method of the apparatus as recited in claim 1, the rejection and analysis made for claim 1 also applies for claim 4.
As to claims 7, which is the corresponding non-transitory computer-readable medium of the apparatus as recited in claim 1, the rejection and analysis made for claim 1 also applies for claims 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims  2, 3, 5, 6, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al. US 2008/0063075 in view of Yin US 2006/0165175.
As to claim 2, Kondo teaches the limitations of claim 1.  
Kondo does not explicitly teach wherein different offset values are assigned as non-zero values for the plurality of referable reference pictures.  
Yin teaches wherein different offset values are assigned as non-zero values for the plurality of referable reference pictures.  [¶ 0044]
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the offset teachings of Yin with the teachings of Kondo improving motion accuracy and coding efficiency. 
As to claim 3, The moving picture coding apparatus according to claim 2.
Kondo does not explicitly teach wherein each of the non-zero values for the plurality of referable reference pictures includes an x- axis offset value and a y-axis offset value.
Yin teaches wherein each of the non-zero values for the plurality of referable reference pictures includes an x- axis offset value and a y-axis offset value.  [¶ 0044]
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the offset teachings of Yin with the teachings of Kondo improving motion accuracy and coding efficiency. 
As to claims 5-6, which are the corresponding method of the apparatus as recited in claims 2-3, the rejection and analysis made for claims 2-3 also applies for claims 5-6.
As to claims 8-9, which are the corresponding non-transitory computer-readable medium of the apparatus as recited in claims 2-3, the rejection and analysis made for claims 2-3 also applies for claims 8-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483